House, J.
This was a proceeding under the statute, contesting the validity of an instrument of writing, which had been proved in common form, as and for the last will and testament of one Martin Muller, brought by the brothers and sisters'of said Muller, against the St. Louis Hospital Association, which was named in said instrument as residuary legatee, and the defendant Wachter, who was *244named therein as executor. The judgment of the circuit court was that the instrument proved as a will, was not the will of Martin Muller, and that the same was inoperative and void, and this judgment was affirmed by the court of appeals. The case is reported in 5 Mo. App. Rep. 390, where the facts are fully stated. The clear, forcible and well considered opinion of the court of appeals in this case . disposes of all the questions discussed in it, in a most satisfactory manner, and it is entirely unnecessary for us to restate the matter.
One question, however, has been urged upon our attention, which was not passed upon by the court of appeals. It is contended here that the verdict is not responsive to the issues, and is too vague and indifinite to support the judgment. The verdict is as follows: “We, the jury, find the paper read in evidence is not the will of Martin Muller, deceased.” The alleged uncertainty in the verdict arises from the fact that at the trial a former will of the deceased was introduced in evidence. ■ The pleadings in the case distinctly designate the will in which Father Waehter was named as executor, and the hospital association as legatee, as the one the validity of which was contested, and the instructions of the court refer specifically to the instrument in writing produced by the hospital association, and no other instrument purporting to be the will of Martin Muller is therein referred to. In view of these facts, there can be no question as to what will was meant by the jury. The judgment of the court of appeals is affirmed. -
The other judges concur.